


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
VOTING AGREEMENT




THIS VOTING AGREEMENT is made and entered into as of this 11th day of January,
2008, by and among Sapphire Developments Limited, a Belize corporation
("Sapphire"), Atlantic Wine Agencies, Inc., a Florida corporation (“Atlantic”)
and Fairhurst Properties S.A., a B.V.I. corporation ("Fairhurst"). Sapphire and
Fairhurst shall sometimes be referred to herein as the “Parties” and together
collectively, the “Parties”).  
 
RECITALS
 
A.            Concurrently with the execution of this Agreement, the Parties are
entering into a Debt Restructuring Agreement (the “Debt Restructuring
Agreement”) providing for the restructuring of certain debt owed by Atlantic
Wine Agencies, Inc. (“Company”) to Sapphire and in connection with that
agreement the Parties agree to vote their respective shares together with
respect to Company’s members of its board of directors (“Board”) and the size of
such Board.
 
 B.            The parties also desire to enter into this Agreement to set forth
their agreements and understandings with respect to how shares of the Company’s
capital stock held by them will be voted on with respect an acquisition or
merger to which the Company is a party.
 
NOW, THEREFORE, the parties agree as follows:
 
1.            Voting Provisions Regarding Board of Directors and Corporate
Transaction.


1.1            Size of the Board.  Each Stockholder agrees to vote, or cause to
be voted, all Shares (as defined below) owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the Board shall
be set and remain at three (3) directors and may be increased only with the
written consent of at least 50% of the shares of Common Stock outstanding
including those shares held by the Parties.  For purposes of this Agreement, the
term “Shares” shall mean and include any securities of the Company the holders
of which are entitled to vote for members of the Board, including without
limitation, all shares of Common Stock by whatever name called, now owned or
subsequently acquired by a Stockholder, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise.


1.2            Board Composition.  Each Stockholder agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that at each annual or special meeting of Parties
at which an election of directors is held or pursuant to any written consent of
the Parties, the following persons shall be elected to the Board:


(a)            The Company’s Chief Executive Officer and Chairman, who shall be
Adam Mauerberger (the “CEO Director”), provided that if for any reason the CEO
Director shall cease to serve as the Chief Executive Officer of the Company,
each of the Parties shall promptly vote their respective Shares (i) to remove
the former Chief Executive Officer from the Board if such person has not
resigned as a member of the Board and (ii) to elect such person’s replacement as
Chief Executive Officer of the Company as the new CEO Director; and
 
(b)            If desired by each of Sapphire and Fairhurst, two individuals not
otherwise Affiliates (defined below) of the Company or the Parties who are
mutually acceptable to Sapphire and Fairhurst.
 
To the extent that any of clauses (a) through (b) above shall not be applicable,
any member of the Board who would otherwise have been designated in accordance
with the terms thereof shall instead be voted upon by all the Parties of the
Company entitled to vote thereon in accordance with, and pursuant to, the
Company’s Certificate of Incorporation.
 
For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by, or is under common control with such
Person, including, without limitation, any partner, officer, director, or member
of such Person and any venture capital fund now or hereafter existing which is
controlled by or under common control with one or more general partners (or
members thereof) or shares the same management company  (or members thereof)
with such Person.
 
1.3            Failure to Designate a Board Member.  In the absence of any
designation from the Persons or groups with the right to designate a director as
specified above, the director previously designated by them and then serving
shall be reelected if still eligible to serve as provided herein.
 
1.4            Removal of Board Members.  Each Party also agrees to vote, or
cause to be voted, all Shares owned by such Party, or over which such Party has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that:
 
(a)            no director elected pursuant to this Agreement may be removed
from office other than for cause unless such removal is directed or approved by
the affirmative vote of the Person, or of the holders of at least 50% of the
shares of outstanding Common Stock; and
 
(b)            any vacancies created by the resignation, removal or death of a
director elected pursuant to Sections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1.
 
All Parties agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of Parties for
the purpose of electing directors.
 
1.5            No Liability for Election of Recommended Directors.  No
Stockholder, nor any Affiliate of any Stockholder, shall have any liability as a
result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company, nor shall any Stockholder have any liability as a result of voting for
any such designee in accordance with the provisions of this Agreement.
 
1.6            Change of Control. In the event that the Board recommends a
Change of Control (as defined below) transaction, then each Party hereby agrees:
 
(a)            if such transaction requires stockholder approval, with respect
to all Shares that such Party owns or over which such Party otherwise exercises
voting power, to vote (in person, by proxy or by action by written consent, as
applicable) all Shares in favor of, and adopt, such Change of Control of the
Company (together with any related amendment to the Certificate of Incorporation
required in order to implement such Change of Control of the Company) and to
vote in opposition to any and all other proposals that could reasonably be
expected to delay or impair the ability of the Company to consummate such Change
of Control of the Company;
 
(b)            to execute and deliver all related documentation and take such
other action in support of the Change of Control of the Company as shall
reasonably be requested by the Company or the Selling Investors in order to
carry out the terms and provision of this Section 1.6, including without
limitation executing and delivering instruments of conveyance and transfer, and
any Debt Restructuring Agreement, merger agreement, indemnity agreement, escrow
agreement, consent, waiver, governmental filing, share certificates duly
endorsed for transfer (free and clear of impermissible liens, claims and
encumbrances) and any similar or related documents;
 
(c)            not to deposit, and to cause their Affiliates not to deposit,
except as provided in this Agreement, any Shares of the Company owned by such
party or Affiliate in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquiror in connection with the Change of Control of
the Company;
 
(d)            to refrain from exercising any dissenters’ rights or rights of
appraisal under applicable law at any time with respect to such Change of
Control of the Company; and
 
(e)            if the consideration to be paid in exchange for the Shares
pursuant to this Section 1.6 includes any securities and due receipt thereof by
any Stockholder would require under applicable law (x) the registration or
qualification of such securities or of any person as a broker or dealer or agent
with respect to such securities or (y) the provision to any Party of any
information other than such information as a prudent issuer would generally
furnish in an offering made solely to “accredited investors” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended, the
Company may cause to be paid to any such Party in lieu thereof, against
surrender of the Shares which would have otherwise been sold by such Party, an
amount in cash equal to the fair value (as determined in good faith by the
Company) of the securities which such Party would otherwise receive as of the
date of the issuance of such securities in exchange for the Shares.
 
For purposes of this Agreement, “Change in Control” shall mean:
 
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than the current principal
stockholders of the Company, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of the
then outstanding shares of the Company’s Common Stock (the “Outstanding
Company’s Shares”); or
 
(ii) Consummation after the date of this Agreement of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding Company’s Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then Outstanding Company’s
Shares of the corporation resulting from such Business Combination in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding Company’s Shares, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the then
outstanding Company’s Shares resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such Person had an ownership position in
excess of such fifty percent (50%) of the outstanding Company’s Shares prior to
the Business Combination or (C) at least a majority of the members of the board
of the entity resulting from such Business Combination were members of the
incumbent Board or Persons who replaced such Incumbent Board without causing a
Change in Control pursuant to Section (b) above at the time of the execution of
the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or
 
(iii)            Approval by the security holders of the Company of a complete
liquidation or dissolution of the Company.
 
3.            Remedies.
 
3.1            Covenants of the Company.  The Company agrees to use its best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement.  Such actions include, without limitation, the use
of the Company’s best efforts to cause the nomination and election of the
directors as provided in this Agreement.
 
3.2            Irrevocable Proxy.  Each party to this Agreement hereby
constitutes and appoints Adam Mauerberger with full power of substitution, as
the proxies of the Parties with respect to the matters set forth herein,
including without limitation, election of persons as members of the Board in
accordance with this Agreement and votes regarding any Change of Control of the
Company, and hereby authorizes each of them to represent and to vote, if and
only if the party (i) fails to vote or (ii) attempts to vote (whether by proxy,
in person or by written consent), in a manner which is inconsistent with the
terms of this Agreement. The proxy granted pursuant to the immediately preceding
sentence is given in consideration of the agreements and covenants of the
Company and the parties in connection with the transactions contemplated by this
Agreement and, as such, is coupled with an interest and shall be irrevocable
unless and until this Agreement terminates or expires pursuant to Section 5
hereof.  Each party hereto hereby revokes any and all previous proxies with
respect to the Shares and shall not hereafter, unless and until this Agreement
terminates or expires pursuant to Section 5 hereof, purport to grant any other
proxy or power of attorney with respect to any of the Shares, deposit any of the
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.
 
3.3            Specific Enforcement.  Each party acknowledges and agrees that
each party hereto will be irreparably damaged in the event any of the provisions
of this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached.  Accordingly, it is agreed that each
of the Company and the Parties shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.
 
3.4            Remedies Cumulative.  All remedies, either under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
4.            Term.  This Agreement shall be effective as of the date hereof and
shall continue in effect until and shall terminate upon the earliest to occur of
(a) six-months anniversary of the date of this Agreement; (b) the consummation
of a Change of Control event; and (c) termination of this Agreement in
accordance with Section 5.7 below.  
 
5.            Miscellaneous.
 
5.1            Transfers.  Each transferee or assignee of any Shares subject to
this Agreement shall continue to be subject to the terms hereof, and, as a
condition precedent to the Company’s recognizing such transfer, each transferee
or assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A.  Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be a Party.  The Company shall not permit the transfer of the Shares subject
to this Agreement on its books or issue a new certificate representing any such
Shares unless and until such transferee shall have complied with the terms of
this Section 5.1
 
5.2            Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  
 
5.3            Governing Law.  This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of New York.
 
5.4            Counterparts; Facsimile.  This Agreement may be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
5.5            Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
5.6            Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or:  (a) personal delivery to the party
to be notified, (b) when sent, if sent by  electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after the business day of deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. If notice is given
to the Company or Fairhurst, a copy shall be sent to William S. Rosenstadt,
Esq., Sanders Ortoli Vaughn-Flam & Rosenstadt LLP, 501 Madison Avenue, 14th
Floor, New York, NY 10022, Fax: (212) 935-0900 and if notice is given to
Sapphire, a copy shall be given to Peter Spring, Esq. [address], Fax: 011 64 9
307 8831.
 
5.7            Consent Required to Amend, Terminate or Waive.  This Agreement
may be amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by the Company and the
Parties.
 
5.8            Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.  
 
5.9            Severability.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
 
5.9            Entire Agreement.  This Agreement (including the Exhibits
hereto), the Debt Restructuring Agreement and related documents constitute the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties is expressly canceled.
 
5.10            Stock Splits, Stock Dividends, etc.  In the event of any
issuance of Shares of the Company’s voting securities hereafter to any of the
Parties (including, without limitation, in connection with any stock split,
stock dividend, recapitalization, reorganization, or the like), such Shares
shall become subject to this Agreement.
 
5.11            Manner of Voting.  The voting of Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law.
 
5.12            Further Assurances.  At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
 
5.13            Aggregation of Stock.  All Shares held or acquired by a Party
and/or its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement, and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.  
 
 [Signature Page Follows]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.






Sapphire Developments Limited
 
By: /s/ Peter Spring
Peter Spring
Vice-President
 
Fairhurst Properties S.A.
 
By: /s/ Adam Mauerberger
Adam Mauerberger
President


Atlantic Wine Agencies, Inc.
                                                                                                                 
                                                                                                               
By: /s/ Adam Maueberger
Adam Mauerberger
                                                                                                                               
President
 

 


--------------------------------------------------------------------------------



EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of January 11, 2008 (the
“Agreement”), by and among the Company and certain of its Parties, as such
Agreement may be amended or amended and restated hereafter.  Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement.  By the execution of this
Adoption Agreement, the Holder agrees as follows.
 
1.1            Acknowledgment.  Holder acknowledges that Holder is acquiring
certain shares of the capital stock of the Company (the “Stock”)[ or options,
warrants or other rights to purchase such Stock (the “Options”)], for one of the
following reasons (Check the correct box):
 
 
¨
as a transferee of Shares from a party in such party’s capacity as an “Investor”
bound by the Agreement, and after such transfer, Holder shall be considered an
“Investor” and a “Stockholder” for all purposes of the Agreement.

 
 
¨
as a transferee of Shares from a party in such party’s capacity as a “Key
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” and a “Stockholder” for all purposes of the Agreement.

 
 
¨
as a new Investor in accordance with Section 6.1(a)of the Agreement, in which
case Holder will be an “Investor” and a “Stockholder” for all purposes of the
Agreement.

 
 
¨
in accordance with Section 6.1(b)of the Agreement, as a new party who is not a
new Investor, in which case Holder will be a “Stockholder” for all purposes of
the Agreement.

 
1.2            Agreement.  Holder hereby (a) agrees that the Stock [Options],
and any other shares of capital stock or securities required by the Agreement to
be bound thereby, shall be bound by and subject to the terms of the Agreement
and (b) adopts the Agreement with the same force and effect as if Holder were
originally a party thereto.
 
1.3            Notice.  Any notice required or permitted by the Agreement shall
be given to Holder at the address or facsimile number listed below Holder’s
signature hereto.
 
 
HOLDER:  ___________________             ACCEPTED AND AGREED:

 
By: ________________________              ATLANTIC WINE AGENCIES, INC.
 
Name and Title of Signatory


Address: ___________________              By: _________________________


                                                            Title:
________________________   
Facsimile Number:
____________                                                           

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 